Citation Nr: 1312020	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-49 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the character of the appellant's military service discharge is a bar to benefits administered by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The appellant had a period of military service from August 1974 to August 1976, the character of discharge of which is the matter on appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Lincoln, Nebraska currently has jurisdiction over the file.  

In April 2011, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT


1.  The appellant served on active duty from August 1974 to August 1976.  

2.  The DD Form 214 lists the appellant's character of service as "under other than honorable conditions."

3.  During service, the appellant was charged with illegal possession and intent to distribute or sell controlled substances.

4.  The appellant's requested discharge for the good of the service in lieu of a trial by general court-martial was approved by the Commanding General.

5.  At the time of his request for a discharge and in all relevant documents, the appellant acknowledged that his actions were voluntary and that he understood the consequence of his actions, including that he might not be eligible for VA benefits.

6.  The appellant's actions in service constituted willful and persistent misconduct. 

7.  The appellant was not insane during any part of his military service and there is no compelling circumstance that would serve as a basis for concluding a bar to benefits should not be imposed.


CONCLUSION OF LAW

The character of the appellant's discharge from his period of military service from August 1974 to August 1976 is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. § 5303 (West 2002 & 2012); 38 C.F.R. § 3.12(b), (d)(1), (d)(3), (d)(4) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board acknowledges that the appellant did not receive any notice before the RO administrative decision in March 2010 that determined the appellant's discharge status was a bar to receiving VA pension benefits.  However, the Board finds that the Veteran has not been prejudiced by this notice defect as the record reflects that he had actual knowledge of the information and evidence necessary to establish entitlement to the benefit sought.  The March 2010 RO decision letter, and statement of the case issued in November 2010, set for the reasons for the denial, and included recitation of the pertinent law, to include the provisions of 38 C.F.R. § 3.12, pertaining to character of discharge.  Further, it is apparent from the evidence submitted by the appellant, including his April 2011 hearing testimony in response to questions by his service representative, that he knew he had to present evidence to explain or contradict a finding of discharge under other than shonorable conditions.  He had a meaningful opportunity to participate effectively in the processing of the claim as he had the opportunity to submit additional argument and evidence and to address the claim at a hearing.  Moreover, in the present claim, the the facts of the case are not in dispute, and the law is dispositive.  As the claim for VA pension benefits must therefore be denied as a matter of law, VCAA notice is inapplicable to the claim..  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Hence, the Board finds that it may proceed with appellate review at this time without prejudice to the Appellant.  

As for the omission of VCAA notice pertaining to other required elements such as the assignment of an effective date and/or disability rating, in the event of award of the benefits sought, the question on appeal as to the character of discharge, is a condition precedent to a valid claim for VA pension benefits.  As the other elements are the downstream elements, following recognition of veteran status, and as the question on appeal does not involve the adjudication of a claim for service connection or pension, the omission does not affect the essential fairness of the adjudication of the current claim, that is, the character of discharge, and the error is harmless.


Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service personnel records, VA records, and the appellant has submitted a lay statement as well as testimony at a hearing before the undersigned in 2011.  

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Facts and Analysis

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); See also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  As noted, the character of discharge of the Appellant is the issue currently before the Board.

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 

Accordingly, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA compensation or pension benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  See Aguilar, supra.

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

When a serviceman receives an other than honorable discharge, VA must decide whether the character of such discharge is honorable or dishonorable (not qualifying for VA benefits).

Conditions under which an other than honorable discharge would be considered dishonorable include acceptance of an undesirable discharge to escape trial by general court-martial, conduct involving moral turpitude, and willful and persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  The Board notes the appellant does not argue and the record does not suggest that the bar to benefits should be overturned because the appellant was insane.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A discharge or release is considered to have been issued under dishonorable conditions where the discharge was given under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 

Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

By regulation, a discharge or release is considered to have been issued under dishonorable conditions if the former service member accepts an undesirable discharge to escape trial by general court-martial.  38 C.F.R. § 3.12(d). 

The appellant's DD Form 214 establishes he entered service in August 1974 and was separated from service in August 1976.  The DD Form 214 reflects that, under character of service, the Appellant received an "under other than honorable conditions" discharge for the good of the service under AR 635-200, chapter 10.

The appellant's personnel file indicates court martial proceedings were initiated in June 1976 with what appears to be four initial charges, although the third and fourth charges appear to have been crossed out.  All charges relate to the appellant, who had a MOS of military policeman, and had been charged with illegal possession of and the intent to sell or distribute controlled substances.  In August 1976, the appellant requested a discharge for the good of the service in lieu of a court martial.

The request, signed by the appellant, indicated that he had made the request voluntarily and had not been coerced.  He also acknowledged receiving advice from counsel.  Further, the appellant acknowledged that he was guilty of the charges (or lesser included charges) that could impose a discipline ultimately leading to a discharge due to bad conduct or a dishonorable discharge.  He also stated that he did not desire further rehabilitation because he did not have any desire to perform further military service.  The appellant had been advised of the charges and of his rights to contest the proposed charges and to present evidence.  The statement also reflected that he understood that as a result of a discharge under conditions other than honorable, he may be ineligible for veteran benefits.

The Commanding General subsequently approved the request for discharge for the good of the service in August 1976, directing the appellant be reduced to the lowest enlisted grade prior to discharge and be issued an undesirable discharge.  

The appellant also signed an acknowledgement that he received a fact sheet informing him that only the Army Discharge Review Board initially, and then the Army Board for the Correction of Military Records, had the authority to recharacterize a less than honorable discharge and, listing the statistics in the preceding five years, that only a small number of requests are granted by the Discharge Review Board.  The same sheet advised the appellant that discharges of less than honorable character are not automatically changed after a period of time, payment of a fee, or because of congressional interest; any rumors to the contrary were untrue.  

The appellant asserts that he was discharged for the good of the service, and that the RO reliance on a dishonorable discharge was in error because of a subsequent change not currently documented in the claims file.  The appellant maintains the DD-214 in his file incorrectly lists his discharge status.  Specifically, he testified that he understood the change happened automatically.  In addition, he testified that within a few years after his separation from service he filed a request to have his status upgraded from dishonorable and was successful.  At that time, he was of the belief that he had to re-enter service, but he could not do so because of health problems.  

After careful review of the record, the Board has determined that the appellant's service cannot be characterized as "other than dishonorable" for purpose of VA benefits.  The Board determines too that the appellant did not render faithful and meritorious service throughout the period of active duty and that the nature and quantity of the misdeeds in service leading to his discharge were willful and persistent.

As the appellant acknowledged illegal possession and intent to sell or distribute controlled substances, the Board does not find that the character or quality of the length of service was honest, faithful, and meritorious and of benefit to the Nation.  The evidence surrounding the appellant's discharge from military service reflects that his acts that led to his discharge were the result of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  Further, the evidence reflects he accepted an undesirable discharge to escape trial by court martial.  38 C.F.R. § 3.12(d)(1).  

The term "meritorious" is not defined by regulation, but the general meaning of "meritorious" denotes "meriting esteem or reward."  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  In the context of military service, a service member is expected and required to perform his duties in a satisfactory manner and to obey lawful orders.  The Board finds that illegal possession and intent to sell or distribute controlled substances involves deliberate or intentional wrongdoing and not obeying the law.  The quality of service does not rise to a level that the Board equates to meritorious service, that is, service deserving praise or reward.  Meritorious service based on length and character of service is therefore not established by the evidence of record.

Finally, the Board finds that illegal possession and intent to sell or distribute controlled substances are not minor offenses, or mere technical violations of police regulations or ordinances.  Further, the records indicate the appellant was found to have illegal controlled substances and/or intended to distribute them on more than one occasion.  The regulation provides that if there is "a" (meaning one) minor offense, that it will not be considered persistent if service was otherwise honest, faithful and meritorious.  However, that provision does not mean excusing a series of offenses.  In this case, there was certainly not one but more than one offense.  

The appellant has not provided any justification for the acts that lead to his discharge.  Therefore, the Board finds no basis upon which to deem the appellant's offenses minor or to otherwise find that such did not amount to willful and persistent misconduct.  The discharge must be considered as having been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  

Besides relating to persistent and willful misconduct, the appellant's conduct could also be construed as an offense involving moral turpitude, which includes, generally, conviction of a felony.  See 38 C.F.R. § 3.12(d)(3).  Although there is no evidence the appellant was convicted of a felony for the illegal possession or distribution charges, the Board notes he acknowledges the conduct which could have resulted in a felony.

The appellant argues that he was discharged "for the good of the service."  As noted above, however, the DD-Form 214 and other documents establish that the Appellant service as "under other than honorable conditions" and the "for the good of the service" only reflects that he was allowed to separate from service rather than a full court martial.  It is not a character of service for purposes of determining eligibility as a veteran for VA benefits.  

As to the appellant's assertion that his DD Form 214 incorrectly lists his discharge because it was changed a few years later, the Appellant was informed at separation that there was no automatic upgrade, and that the only way to change the character of separation on the DD Form 214 was to apply to the United States Army Discharge Review Board.  Even accounting for the Appellant's assertion that he also successfully applied to the Discharge Review Board, the file does not contain any records from the United States Army Discharge Review, such as a copy of a DD Form 215.  The appellant argues that someone changed or refused to change his DD Form 214.  Beyond his bare statements, the appellant, however, provides no corroborating evidence that this document, made contemporaneously with the events at the time, has been created and signed containing falsehoods.  Examination of the document does not reveal any irregularities.  

First, the United States Supreme Court counsels that oral testimony in conflict with contemporaneous documentary evidence deserves little weight.  United States v. United States Gypsum Co., 333 U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 (1947).

Second, the DD Form 214 and the other documents surrounding his discharge were prepared by members of the United States Armed Forces in the course of performing their duties.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307, 308   (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).)  Other than his statements, the Appellant has presented no evidence, objective, with witnesses, or otherwise, to rebut the presumption of regularity.  

In a similar manner, the Board finds there is no evidence that he made a request for a discharge under false pretenses and under duress.  There are no indications that the documents have been altered, forged, or are false and fraudulent documents.  Further, not only do the documents appear to be authentic and do not raise any suspicion of falsehood, there are no indications that the appellant was compelled to sign the documents.  Instead, the documents were, as stated, signed by the appellant knowingly, voluntarily, and after he was fully advised of all facts, rights, and consequences.  

The Board therefore finds that his DD Form 214 and personnel file accurately reflect that the appellant is considered to have been discharged from service "under other than honorable conditions."  The Board also finds the documents concerning his discharge to be genuine.  As such, the documents, having been created at the time of or near the events described and for official reasons, can be presumed to be an accurate statement of the facts contained within the documents, and are afforded greater probative value than the appellant's statements.  The Board finds his testimony is not credible and has assigned it little weight.  

In light of the foregoing, the Board finds that the appellant has not met his evidentiary burden to establish veteran status by a preponderance of the evidence.



ORDER

The character of the appellant's military service discharge is a bar to benefits administered by the Department of Veterans Affairs, and the appeal is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


